Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 1 of 28 PageID: 1600




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 LINCOLN HARBOR ENTERPRISES,
 LLC, and LINCOLN HARBOR YACHT
 CLUB CONDOMINIUM ASSOCIATION,
 INC.,

       Plaintiffs,                                Civ. No. 19-12520 (KM) (MAH)

       v.                                                    OPINION

 HARTZ MOUNTAIN INDUSTRIES,
 INC., and PORT IMPERIAL FERRY
 CORP. d/b/a NY WATERWAY,

       Defendants.


 KEVIN MCNULTY, U.S.D.J.:
       The Lincoln Harbor Marina comprises condominiums and boat slips on
 the Hudson River. The Marina is owned by Lincoln Harbor Enterprises, LLC,
 and managed by the Lincoln Harbor Yacht Club Condominium Association,
 Inc. (collectively “Lincoln”). Hartz Mountain Industries, Inc., developed most of
 the rest of the area known as Lincoln Harbor, including two ferry slips, which
 NY Waterway runs ferries from.
       After ferry traffic increased, Lincoln sued Hartz and NY Waterway,
 alleging tort and environmental claims. I dismissed the original complaint
 because Lincoln had not alleged specific harms or statutory violations. Lincoln
 Harbor Enters., LLC v. Hartz Mt. Indus., Inc., Civ. No. 19-12520, 2020 WL
 563634 (D.N.J. Feb. 4, 2020) (“Lincoln I”). Lincoln amended its complaint, and
 Hartz and NY Waterway move to dismiss some of the claims and for attorney’s
 fees if they succeed. (DE 65.)1 For the following reasons, the motion is
 GRANTED IN PART and DENIED IN PART.


 1     Certain citations to the record are abbreviated as follows:
       DE = docket entry
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 2 of 28 PageID: 1601




     I.   BACKGROUND
       A. Facts
          In the 1980’s, Hartz began developing an area in Weehawken, New
 Jersey, that would become Lincoln Harbor, a mixed-use waterfront
 development. (Am. Compl. ¶ 14.) In 1988, Hartz obtained a permit from the
 United States Army Corps of Engineers (the federal agency that approves
 projects on rivers) to build two ferry slips in Lincoln Harbor. (Am. Compl. ¶ 16.)
 Hartz represented to the Corps, and the Corps likewise found, that ferry
 operation would be minimal and significant environmental impacts were not
 expected. (Id. ¶ 19; Corps Permit at 12.)
          The New Jersey Department of Environmental Protection (“NJDEP”) is
 also involved in permitting activities on the Hudson River. (See Am. Compl.
 ¶ 23.) Prior to receiving the Corps’ approval, Hartz obtained a permit from
 NJDEP for a waterfront development. (NJDEP Permit.)2 That permit, however,
 did not explicitly approve ferry operations or slips. (See id. at 1.)
          Still, the Corps Permit, which specifically authorized such activity, stated
 that “[b]y letter dated 17 June 1988, the subject proposal has been approved
 for a modification-in-detail by” the NJDEP Permit. (Corps Permit at 13.) The
 Corps Permit also stated that the June 1988 letter (1) confirmed that Hartz’s
 proposed activity “complie[d] with the New Jersey State Coastal Zone
 Management Program” and (2) “modified the existing” NJDEP Permit. (Id.) Upon


          Am. Compl. = Amended Complaint (DE 58)
      Mot. = Brief in Support of Hartz and NY Waterway’s Joint Motion to Dismiss the
 Amended Complaint (DE 65-1)
          Opp. = Lincoln’s Opposition to the Joint Motion to Dismiss (DE 68)
        Corps Permit = Army Corps of Engineers Permit No. 14905 (DE 58-2) (I will cite
 to the page numbers of the PDF)
          NJDEP Permit = NJDEP Permit No. 85-0072-1 (DE 58-11)
 2     Both the Corps and NJDEP Permits were attached to the Amended Complaint,
 so I may consider them on a motion to dismiss. Doe v. Univ. of Scis., 961 F.3d 203,
 208 (3d Cir. 2020).


                                             2
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 3 of 28 PageID: 1602




 receiving the permits, Hartz contracted with NY Waterway to run ferries using
 the ferry slips. (Am. Compl. ¶¶ 15, 41.)
       In the years since construction, both Lincoln Harbor and the ferry service
 have grown. (Id. ¶¶ 36–37.) Lincoln Harbor now offers business space,
 restaurants, retail, and luxury residences; and development continues. (Id.)
 The ferry service, too, has burgeoned. Now, NY Waterway operates ferries on
 weekdays every 15–20 minutes. (Id. ¶ 40.) Given the continued development,
 ferry traffic and demand will only increase. (Id. ¶¶ 37–38.)
       But development has its drawbacks. The busy ferry traffic creates noise
 and frequent wakes. (Id. ¶¶ 43–44.) The Marina feels the brunt of those wakes,
 as Hartz left the Marina largely unprotected by any wake mitigation. (Id. ¶ 45.)
 As a result, wakes have damaged the Marina’s structures and rendered boat
 slips unusable—even sinking some slips entirely. (Id. ¶¶ 45, 60.) Besides the
 noise and property damage, the ferries have also increased turbidity in the
 harbor, stirred up contaminated sediments that usually rest at the river
 bottom, and diminished the quality of habitats for fish and birds. (Id. ¶¶ 155–
 56.) As a result, Lincoln is not able to enjoy the use of its property. (Id. ¶ 79.)
 Moreover, because the wakes interfere with access to boat slips and the
 Marina, the public is not able to access the Hudson River for recreation. (Id.
 ¶¶ 53, 135.)
    B. Procedural History
       Lincoln sued Hartz and NY Waterway, seeking damages and equitable
 relief for torts and environmental violations arising from the ferry operations.
 (DE 1.) I dismissed the statutory claims, finding that Lincoln had not alleged
 environmental harm that could be the basis for its environmental claims, and
 had not alleged specific statutory violations. Lincoln I, 2020 WL 563634, *3–5.
       Lincoln submitted a proposed Amended Complaint. (DE 58.) The
 Amended Complaint asserts the following claims: (1) “Maritime Tort and State
 Tort Claims” against Hartz, (2) “Maritime Tort and State Tort Claims” against
 NY Waterway, (3) nuisance, (4) a claim under the New Jersey Environmental



                                            3
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 4 of 28 PageID: 1603




 Rights Act (“ERA”), N.J. Stat. Ann. §§ 2A:35A-1–2A:35A-14, for violations of
 various federal and state statutes and regulations, (5) a claim for violating a
 New Jersey boating regulation, N.J.A.C. § 13:82-1.7, (6) a claim for violating
 the Magnuson-Stevens Fishery Conservation Management Act, 16 U.S.C.
 §§ 1801–1881, and (7) an ERA claim that does not rely on any statutory or
 regulatory violations. (Am. Compl. ¶¶ 83–229.)
       Hartz and NY Waterway asked me to “strike” the Amended Complaint for
 failure to cure the deficiencies of the original complaint. (DE 61.) I explained
 that such relief could not be sought by letter, but that the parties could confer
 on a briefing schedule for a motion to dismiss, if that was what Hartz and NY
 Waterway had intended. (DE 62.) The parties agreed to a schedule, and Hartz
 and NY Waterway moved to dismiss “the statutory claims.” (DE 64, 65.) More
 specifically, Hartz and NY Waterway seem to seek dismissal of Counts 4–7 in
 their entirety, as they are statutory claims. They also seek to dismiss Counts 1–
 3, which sound in negligence and nuisance, to the extent their tort theories
 rest on statutory violations. Because the ERA has a fee-shifting provision,
 Hartz and NY Waterway also seek attorney’s fees if the Court dismisses the
 ERA claims.
 II.   STANDARD OF REVIEW
       Federal Rule of Civil Procedure 8(a) does not require that a pleading
 contain detailed factual allegations but “more than labels and conclusions.”
 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
 a claimant’s right to relief above a speculative level, so that a claim is “plausible
 on its face.” Id. at 570. That standard is met when “factual content [] allows the
 court to draw the reasonable inference that the defendant is liable for the
 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
 provides for the dismissal of a complaint if it fails to state a claim. The
 defendant bears the burden to show that no claim has been stated. Davis v.
 Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint




                                          4
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 5 of 28 PageID: 1604




 as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
 Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
 III.   DISCUSSION
        The motion principally concerns the ERA claims.3 As a brief overview, the
 ERA’s cause-of-action section has two parts. Section 4(a) provides that a
 person may bring an action against someone for “continuously or
 intermittently” violating “any statute, regulation or ordinance which is designed
 to prevent or minimize pollution, impairment or destruction of the
 environment.” N.J. Stat. Ann. § 2A:35A-4(a). Section 4(b) provides that “[e]xcept
 in those instances where the conduct complained of constitutes a violation of a
 statute, regulation or ordinance which establishes a more specific standard for
 the control of pollution, impairment or destruction of the environment,” a
 person may bring a declaratory and equitable action “for the protection of the
 environment . . . from pollution, impairment or destruction.” Id. § 2A:35A-4(b).
 Both claims thus require “pollution, impairment or destruction of the
 environment.” Finally, any ERA claim requires pre-suit notice to affected
 agencies and parties.
        Lincoln brings a claim under section 4(a) alleging violations of statutes
 and regulations (Count 4) and a claim under section 4(b) (Count 7) which is not
 based on any statutory or regulatory violation. As a threshold issue, I address
 whether Lincoln satisfied the notice requirement. (Section III.A, infra.) I next
 address whether Lincoln alleges environmental harm. (Section III.B, infra.) The
 section 4(a) claim requires plausible allegations that Hartz and NY Waterway
 are violating predicate laws, so I address whether Lincoln makes such
 allegations. (Section III.C, infra.) I then address whether Lincoln has alleged a
 section 4(b) claim that does not rely on predicate violations. (Section III.D,
 infra.) After dealing with those claims, I assess what remains of this case and

 3     The New Jersey boating regulation and Magnuson-Stevens Act claims are
 pleaded as separate counts (Counts 5 and 6), but the Amended Complaint states, and
 Lincoln’s brief confirms, that the vehicle for these claims is the ERA. (Am. Compl.
 ¶¶ 217–18, 224–25; Opp. at 30, 37.) So I analyze them as ERA claims.


                                          5
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 6 of 28 PageID: 1605




 where it goes from here. (Section III.E., infra.) And finally, I dispose of the
 request for attorney’s fees. (Section III.F, infra.)
    A. Notice
       At the threshold, Hartz and NY Waterway argue that Lincoln did not
 provide the statutorily mandated pre-suit notice. (Mot. at 7–8.) The ERA indeed
 has a notice requirement:
       No action may be commenced pursuant to this act unless the
       person seeking to commence such suit shall, at least 30 days prior
       to the commencement thereof, direct a written notice of such
       intention by certified mail, to the Attorney General, [NJDEP], the
       governing body of the municipality in which the alleged conduct
       has, or is likely to occur, and to the intended defendant . . . .
 N.J. Stat. Ann. § 2A:35A-11. Such notice is a “mandatory condition precedent
 to bringing” an ERA claim. Player v. Motiva Enter., LLC, 240 F. App’x 513, 524
 (3d Cir. 2007).
       Hartz and NY Waterway do not dispute that Lincoln satisfied the notice
 requirement prior to filing the original complaint. Nonetheless, they argue that
 such notice has become insufficient because the Amended Complaint asserts
 “new ERA claims” relying on additional statutes and harms. (Mot. at 8–11.)
 These arguments turn on the meaning of the notice requirement: Must a
 plaintiff provide notice whenever a new ERA claim is asserted? Or is more
 general notice of the lawsuit sufficient? In short, how specific must the notice
 be?
       The language relevant to these issues is this: “No action may be
 commenced pursuant to this act unless the person seeking to commence such
 suit shall . . . direct a written notice of such intention.” N.J. Stat. Ann.
 § 2A:35A-11 (emphases added). So an ERA plaintiff must provide notice of its
 intent to bring an “action.” But does “action” mean an ERA claim such that
 Lincoln needed to provide notice of ERA claims raised for the first time in its
 Amended Complaint? Or does “action” mean an ERA lawsuit such that
 Lincoln’s original notice is sufficient for the life of this lawsuit?




                                            6
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 7 of 28 PageID: 1606




       To interpret “action,” I look to its “ordinary meaning.” Matter of Ridgefield
 Park Bd. of Educ., 236 A.3d 922, 932 (N.J. 2020) (citation omitted). Courts,
 albeit outside New Jersey, have held that “[t]he ordinary meaning of ‘action’ is
 the entire lawsuit,” not any individual claim therein. Brown v. Megg, 857 F.3d
 287, 291 (5th Cir. 2017); see also Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d
 769, 775 (7th Cir. 2003). Indeed, Black’s Law Dictionary, a relevant tool when
 construing legal terms in a New Jersey statute, see Alan J. Cornblatt, P.A. v.
 Barow, 708 A.2d 401, 408 (N.J. 1998), defines “action” as “[a] civil or criminal
 judicial proceeding,” Action, Black’s Law Dictionary (11th ed. 2019) (def. 4),
 while defining “claim” as “part of a complaint in a civil action,” id. at Claim (def.
 3). Thus, the ordinary meaning of “action” undercuts Hartz and NY Waterway’s
 arguments. That is, Lincoln only needed to provide notice that it was
 commencing a civil proceeding involving the ERA.
       The purpose of the notice requirement confirms this reading. I “must
 construe the statute sensibly and consistent with the objectives that the
 Legislature sought to achieve.” State v. Morrison, 151 A.3d 561, 568 (N.J. 2016)
 (citation omitted). The only precedential opinion to construe N.J. Stat. Ann.
 § 2A:35A-11 explained that, because primary environmental enforcement
 authority in New Jersey rests with NJDEP, the notice requirement ensures that
 NJDEP is aware of lawsuits that may overlap with its efforts and can decide
 whether to get involved. Howell Township v. Waste Disposal, Inc., 504 A.2d 19,
 26 (N.J. Super. Ct. App. Div. 1986). Accordingly, the purpose of the notice
 requirement was served, at least in this case, by Lincoln’s original notice.
 NJDEP was made aware that Lincoln would bring an ERA lawsuit related to
 wakes caused by Hartz and NY Waterway, and NJDEP could decide whether it
 should get involved. The purpose of the notice requirement is not materially
 furthered by requiring a plaintiff who has already provided notice of a lawsuit
 to again notify NJDEP every time claims are tweaked. Surely, once the lawsuit
 is commenced, service of a proposed amended complaint, or a notice of motion
 to amend the complaint, is sufficient to alert the other party. Pre-suit notice, on



                                           7
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 8 of 28 PageID: 1607




 the other hand, serves the separate function of warning NJDEP that an ERA
 lawsuit is coming, and conveying the gist of it, so that NJDEP can exercise its
 “value judgments” and perhaps make a threshold decision whether to invest
 resources in defending the action. Id.
       To require that an ERA plaintiff provide additional notice whenever it
 alters its ERA claim would lead to absurd results. See Morrison, 151 A.3d at
 568 (“We will not adopt an interpretation . . . that leads to an absurd result or
 one that is distinctly at odds with the public-policy objectives of a statutory
 scheme.”). For example, if a notice stated that the ERA claim arose from
 conduct harming a particular population of a specific species, and discovery
 reveals that another population has also been harmed, would the plaintiff need
 to notify NJDEP before including arguments regarding that population in a
 motion for summary judgment? Or could it just notify NJDEP directly by
 simply making the arguments? Or consider a literal application of the rule that
 notice be provided as to each individual claim before an action is commenced. If
 additional harms are identified in discovery, must a plaintiff dismiss the action,
 give new ERA notice, wait 30 days, and then recommence the action? Such a
 merry-go-round would be pointless.
       Plainly, then, Lincoln’s notice was sufficient. It apprised the stakeholders
 of the ERA suit and, to boot, provided myriad factual and legal details. (DE 59-
 9.) That the specifics of the ERA claims are somewhat different in the Amended
 Complaint is of no significance. Stakeholders received notice of Lincoln’s
 “intention” to bring an ERA “action,” and that action continues.
       To the extent Hartz and NY Waterway move to dismiss the Amended
 Complaint for failure to provide pre-suit notice, their motion is denied.
    B. Environmental Harm
       An ERA claim requires that the defendant’s conduct caused “pollution,
 impairment or destruction of the environment.” Lincoln I, 2020 WL 563634, *3–
 4. Such harms can include “water pollution,” “excessive noise,” and
 “impairment . . . of rivers.” N.J. Stat. Ann. § 2A:35A-3(b).



                                          8
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 9 of 28 PageID: 1608




       I dismissed the original complaint because it “[gave] no indication of what
 aspect of the ‘environment’ has been damaged, or how exactly the wakes have
 done [so].” Lincoln I, 2020 WL 563634, *4. Now, the Amended Complaint alleges
 that the ferry traffic and wakes have caused noise, suspension of contaminated
 sediments, disturbances to aquatic and avian populations, and erosion. (Am.
 Compl. ¶ 155–56.) The Amended Complaint also alleges that these harms will
 continue because the ferries have not adjusted their schedules. (Id. ¶ 154.)
       Hartz and NY Waterway argue that these additional allegations are too
 conclusory. (Mot. at 15–18). I disagree; the Amended Complaint adds enough
 factual allegations to make it plausible that the ferries cause environmental
 harm. In other words, rather than simply alleging that environmental harm has
 occurred, the Amended Complaint identifies particular harms, such as the
 stirring up of contaminants. Accordingly, the Amended Complaint does not
 merely “alleg[e] the conclusion to an ultimate legal issue” (environmental harm)
 but provides facts relevant to that issue. Martinez v. UPMC Susquehanna, ---
 F.3d ---, ---, No. 19-2866, 2021 WL 298730, at *3 (3d Cir. Jan. 29, 2021).
 Noise, erosion, and contaminant dispersal are “factual allegation[s], not [] legal
 one[s],” id., so they suffice. Thus, the Amended Complaint sufficiently alleges
 environmental harm for purposes of stating an ERA claim.
       I note here, however, a related issue unaddressed by the parties but that
 will require attention going forward: standing. I have an independent obligation
 to assure myself of standing. Wayne Land & Mineral Grp., LLC v. Del. River
 Basin Comm’n, 959 F.3d 569, 574 (3d Cir. 2020). While the ERA textually
 allows a plaintiff to bring suit to enjoin environmental harms generally, Article
 III requires that Lincoln personally suffered those harms. See Schuchardt v.
 Pres. of the U.S., 839 F.3d 336, 344 (3d Cir. 2016) (“A particularized Article III
 injury is one that affects the plaintiff in a personal and individual way.”
 (quotation marks, alterations, and citation omitted)). In other words, Lincoln
 must show how noise, suspension of contaminated sediments, disturbances to
 animals and habitats, and erosion are not just injuries to the environment, but



                                          9
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 10 of 28 PageID: 1609




 injuries to Lincoln. As to noise, suspension of sediments, and erosion, I can
 readily see how those things injure Lincoln—noise, contaminated water, and
 erosion all make the Marina a less enjoyable place.
        Whether injuries to species along the Hudson River also represent
 injuries to Lincoln is a closer call.4 A plaintiff cannot rely only on a generalized
 interest in seeing a species flourish. Lujan v. Defenders of Wildlife, 504 U.S.
 555, 562–63 (1992). Rather, a plaintiff must show not only that the defendant’s
 activities harm the species, but that the plaintiff is “directly affected” by such
 harm. Id. at 563 (quotation marks and citations omitted). Lincoln has not
 alleged that it relies on animal life or habitats in any way. Indeed, it is hard to
 see how, for example, the ferries’ impact on finfish migratory patterns has any
 effect on a condo association. (See Am. Compl. ¶ 176.) Lincoln has not even
 alleged that certain species somehow add to its property value or condo owners’
 enjoyment of their property.
        Nonetheless, I find one theory in the Amended Complaint that supports
 standing to pursue claims based on harms to Hudson River species. The
 Amended Complaint alleges that (1) the wakes impede use of and access to the
 Marina, and (2) boat slip owners and the public rely on the Marina to access
 the Hudson River for recreational activities. (Id. ¶¶ 53, 135.) I can infer that
 enjoyment of the River includes enjoyment of its flora and fauna. So Lincoln
 can pursue species-based theories because Lincoln is in the business of
 providing access to the Hudson River and its offerings, and ferry wakes
 negatively impact Lincoln’s ability to do so.


 4      Some of Lincoln’s ERA claims are premised on violations of laws protecting
 species and habitats. (Sections III.C.3.c, e, f, j; III.C.5, infra.) “[A] plaintiff who raises
 multiple causes of action must demonstrate standing for each claim he seeks to
 press.” In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d
 235, 245 (3d Cir. 2012) (quotation marks and citation omitted). As a result, I must
 assure myself that Lincoln has standing to pursue those claims, i.e., that harm to
 species represents harm to Lincoln. It is not sufficient that Lincoln has standing based
 on noise, contaminated water, and erosion injuries. Id. (“[S]tanding is not dispensed in
 gross[.]”).


                                              10
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 11 of 28 PageID: 1610




       Admittedly, this theory may raise issues of fact. Still, “in the context of a
 motion to dismiss, . . . the [i]njury-in-fact element is not Mount Everest. The
 contours of the injury-in-fact requirement . . . are very generous, requiring only
 that claimant allege some specific, identifiable trifle of injury.” In re Horizon
 Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625, 633 (3d Cir. 2017)
 (alterations and citation omitted). Lincoln’s river-access theory surmounts that
 low bar. Id. But if Lincoln intends to rely on this injury going forward, or any of
 the injuries for that matter, it will need to provide factual support
 commensurate with its burden at each stage of this case. Lujan, 504 U.S. at
 561. For now, Lincoln has alleged standing and can proceed.
    C. Predicate Violations
       Section 4(a) allows a plaintiff to sue for violations of environmental
 statutes or regulations. N.J. Stat. Ann. § 2A:35A-4(a). Lincoln predicates its
 section 4(a) claim on violations of (1) the Rivers and Harbors Act, (2) the
 Coastal Zone Management Act, (3) the New Jersey Coastal Zone Management
 Rules, (4) a New Jersey boating regulation, and (5) the Magnuson-Stevens Act.
 (Am. Compl. ¶¶ 149, 217–18, 224–25.) I address each alleged violation in turn
 and find that none is plausible.
                Rivers and Harbors Act
       The Amended Complaint alleges that Hartz and NY Waterway are
 violating section 10 of the Rivers and Harbors Act of 1899 (“RHA”), 33 U.S.C.
 § 403. (Am. Compl. ¶¶ 186–95.) “Section 10 delegates authority to the Corps to
 issue permits for projects that impact on the navigability of United States
 waters.” All. To Protect Nantucket Sound, Inc. v. U.S. Dep’t of Army, 398 F.3d
 105, 107 n.1 (1st Cir. 2005). Lincoln alleges that Hartz did not obtain a proper
 permit for repairs to the ferry slip in 2019. (Am. Compl. ¶¶ 193, 195.) This
 theory relies on two aspects of the RHA, which I canvas before turning to the
 allegations.
       First, the Corps requires individual permits “for structures or work in or
 affecting navigable waters of the United States.” 33 C.F.R. § 322.5(a). The



                                          11
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 12 of 28 PageID: 1611




 Corps may also, “either on his own motion, at the request of the permittee, or a
 third party, or as the result of periodic progress inspections,” reevaluate
 permits after they are issued and decide whether they require modification. Id.
 § 325.7(a). Modifications involve their own procedure different from the process
 for an initial permit application. See id. § 325.7(b). However, when there are
 “[s]ignificant increases in scope of a permitted activity,” then the new-permit
 procedure, not the modification procedure, must be used. Id. § 325.7(a).
       Second, while the Corps generally requires permits for individual
 activities, the Corps also issues nationwide permits (NWPs), “a type of general
 permit . . . designed to regulate with little, if any, delay or paperwork certain
 activities having minimal impacts.” Id. § 330.1(b). NWPs effectively operate as
 regulations of general application that allow certain structures or activities
 without an individual permit. Id. § 330.1(b), (c), (e)(1). The NWP relevant to this
 case is NWP 3, which authorizes the “repair, rehabilitation, or replacement of
 any previously authorized, currently serviceable structure or fill . . . provided
 that the structure or fill is not to be put to uses differing from those uses
 specified or contemplated for it.” Issuance and Reissuance of Nationwide
 Permits, 82 Fed. Reg. 1860, 1984 (Jan. 6, 2017).
       Certain NWPs require the permittee to notify the Corps ahead of time
 that the permittee intends to conduct an NWP-authorized activity. 33 C.F.R.
 § 330.1(e)(1); Nationwide Permits, 82 Fed. Reg. at 1877. The Corps can then
 review the notice and ensure that the proposed activity indeed qualifies under
 the NWP. Nationwide Permits, 82 Fed. Reg. at 1878. If the Corps finds that the
 activity does not qualify, the Corps will notify a permittee and instruct the
 permittee how to proceed. Id. If the Corps finds that the activity does qualify,
 the Corps may so notify the permittee or—an alternative relevant to this case—
 a permittee can assume that the Corps authorizes the activity if the Corps does
 not respond within 45 days. Id.; see also 33 C.F.R. § 330.1(e)(1).
       Lincoln alleges that Hartz notified the Corps in 2019 of its intent to rely
 on NWP 3 to make repairs and proceeded with those repairs. But because



                                         12
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 13 of 28 PageID: 1612




 those repairs (along with the ferry slip’s activities more generally) constituted
 “[s]ignificant increases in scope of a permitted activity,” Hartz allegedly should
 have been required to apply for a new permit pursuant to § 325.7(a). (Am.
 Compl. ¶¶ 191–93.)
       Lincoln has not alleged any RHA violation. Hartz could proceed with the
 repairs without affirmative authorization from the Corps following its notice
 because Hartz did not receive word in 45 days from the Corps that it had
 disapproved the project. 33 C.F.R. § 330.1(e)(1). Moreover, § 325.7(a) did not
 impose an obligation on Hartz to request a new permit instead of relying on an
 NWP. Section 325.7(a) imposes an obligation on the Corps to require new
 applications when there are significant increases in activity. In other words,
 § 325.7 allows the Corps to review permits and modify them, but where
 circumstances have changed too much, the Corps must abandon the
 modification process and require a new permit instead. Section 325.7 says
 nothing about a permittee’s obligations. In particular, it does not require a
 permittee that relies on NWP 3 to take upon itself the determination whether
 the increase in activity is so significant as to require a new permit. In fact,
 there does not appear to be authority for the proposition that NWP 3 and
 § 325.7 interact at all. See United States v. Irizarry, 98 F. Supp. 2d 160, 168
 (D.P.R. 2000) (“[I]t is clear that 33 CFR 325.7 does not apply to NWP’s.”).
 Accordingly, to the extent Lincoln’s ERA claim is based on an RHA violation, it
 is dismissed.
              Coastal Zone Management Act
       The Amended Complaint alleges that Hartz and NY Waterway are
 violating the Coastal Zone Management Act of 1972 (“CZMA”), 16 U.S.C.
 §§ 1451–1464. (Am. Compl. ¶ 162.) The CZMA seeks to manage and conserve
 the coasts. Sec’y of the Interior v. California, 464 U.S. 312, 316 (1984). To that
 end, the CZMA encourages states, mainly via grants, to develop coastal
 management programs. Id. When someone applies for a federal permit to
 conduct an activity in a coastal zone, the applicant must certify that the



                                          13
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 14 of 28 PageID: 1613




 proposed activity complies with the state’s program. 16 U.S.C. § 1456(c)(3)(A);
 see also N.J. Dep’t of Envtl. Protect. & Energy v. Long Island Power Auth., 30
 F.3d 403, 419 (3d Cir. 1994).
       Hartz obtained such a determination from NJDEP when applying for the
 Corps Permit. (Corps Permit at 13.) Yet Lincoln alleges that current operations
 are extending beyond what was approved by the Corps Permit, and so, under
 the CZMA, Hartz must obtain a new determination from NJDEP. (See Am.
 Compl. ¶¶ 162, 165–66.) However, the relevant section of the CZMA only
 imposes an obligation to get a determination from the state when applying for a
 permit. 16 U.S.C. § 1456(c)(3)(A). The provision does not speak to whether
 another determination is required if activities come to exceed what was
 originally permitted. The Amended Complaint does not point to any other
 specific, statutory provision for this proffered requirement. As a result, the
 Amended Complaint does not provide any way for me to infer that Hartz is
 violating the CZMA. Thus, to the extent Lincoln’s ERA claim is based on a
 CZMA violation, it is dismissed.
              New Jersey Coastal Zone Management Rules
       The Amended Complaint alleges that Hartz and NY Waterway are
 violating a dozen New Jersey Coastal Zone Management Rules (“CZM Rules”),
 N.J.A.C. §§ 7:7-1.1 et seq. CZM Rules regulate New Jersey’s coastal areas and
 provide a permitting process used by NJDEP for coastal activities. Id. § 7:7-
 1.1.5 I address each alleged violation in turn, finding that none survives.6


 5       The Amended Complaint at times alleges that Hartz and NY Waterway are
 violating the CZM Rules and the Waterfront Development Act (“WDA”), N.J. Stat. Ann.
 § 12:5-1. The CZM Rules are promulgated to implement the WDA, N.J.A.C. § 7:7-
 1.1(a), and the Amended Complaint cites no specific violations of the WDA. So I
 assume any WDA violations are really CZM Rule violations.
 6      A preliminary note: The Amended Complaint, as well as the briefs, rely on the
 current version of CZM Rules. However, the thrust of the Amended Complaint is that
 Hartz violated CZM Rules at the time it sought its original permit (1988). The CZM
 Rules have gone through extensive amendments since their adoption in 1978. E.g., 10
 N.J. Reg. 184(a) (May 4, 1978) (adopting rules); In re Protest of Coastal Permit Program
 Rules, 807 A.2d 198, 209–10 (N.J. Super. Ct. App. Div. 2002) (providing history of

                                           14
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 15 of 28 PageID: 1614




              a. Permit
       Lincoln alleges that CZM Rules required Hartz to obtain a permit from
 NJDEP, which Hartz never did. (Am. Compl. ¶ 169 (citing N.J.A.C. § 7:7-8).)
 Although the Amended Complaint attaches Hartz’s NJDEP permit, Lincoln
 alleges that this permit could not have approved the ferry operations because it
 makes no mention of ferries or slips. (Am. Compl. ¶ 171.) The Corps Permit
 belies Lincoln’s allegations by noting that NJDEP apprised the Corps in a 1988
 letter that the permit was modified and that Hartz complied with NJDEP rules.
 To the extent Lincoln’s ERA claim is based on a violation of N.J.A.C. § 7:7-8, it
 is dismissed.
              b. Environmental Impact Statement
       Lincoln alleges that CZM Rules require permit applicants include an
 environmental impact statement (“EIS”) (a document that describes the project
 and its environmental effects), which Hartz never did. (Am. Compl. ¶ 175 (citing
 N.J.A.C. § 7:7-23.6(b)(1), (2)).) Again, the permit documents contradict this
 claim. NJDEP confirmed that Hartz had complied with the CZM Rules, which
 would include completing an EIS, if necessary. (Corps Permit at 13.) Moreover,



 major overhaul in 2000); 47 N.J. Reg. 1392(a) (July 6, 2015) (adopting another
 reorganization). Nonetheless, I proceed to decide Lincoln’s CZM Rule-based claims for
 two reasons.
        First, “[f]ederal pleading rules . . . do not countenance dismissal of a complaint
 for imperfect statement of the legal theory supporting the claim asserted.” Johnson v.
 City of Shelby, 574 U.S. 10, 11 (2014) (per curiam). Thus, it would not be right for me
 to dismiss the CZM Rule-based claims simply because Lincoln did not cite the precise
 regulation when I can gather the legal gist of the claim. See id. (holding that court
 erred in dismissing constitutional claim for not expressly invoking 42 U.S.C. § 1983).
        Second, Hartz and NY Waterway have not moved to dismiss the CZM Rule-
 based claims on the grounds that the relevant rule was not in place in 1988 or that
 the current rule does not reflect Hartz’s obligations in 1988. Any such argument is,
 thus, forfeited. See Gap Props., LLC v. Cairo, Civ. No. 19-20117, 2020 WL 7183509, at
 *8 (D.N.J. Sept. 17, 2020). A finding of forfeiture is especially warranted here because
 prior versions of the CZM Rules are not easily available, and it is Hartz and NY
 Waterway’s burden—not this Court’s—to locate such materials if they are indeed to be
 a basis for dismissal.


                                            15
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 16 of 28 PageID: 1615




 the Corps Permit included a page where Hartz and the Corps attested that an
 environmental assessment had been completed, and NJDEP specifically
 concurred with the assessment. (Id. at 20.)7 As a result, I cannot infer that
 Hartz failed to comply with an EIS requirement when NJDEP effectively
 certified that it had. To the extent Lincoln’s ERA claim is based on a violation of
 N.J.A.C. § 7:7-23.6, it is dismissed.
              c. Finfish Mitigating Measures
       Lincoln alleges that CZM Rules require mitigating measures for any
 development interfering with certain fish migratory patterns, and Hartz has
 never performed such measures. (Am. Compl. ¶ 176 (citing N.J.A.C. § 7:7-9.5).)
 CZM Rules provide that “[f]infish migratory pathways are waterways [including
 rivers] which can be determined to serve as passageways for diadromous fish to
 or from seasonal spawning areas . . . including those portions of the Hudson
 and Delaware Rivers within the coastal zone boundary.” N.J.A.C. § 7:7-9.5(a).
 CZM Rules prohibit “[d]evelopment” that “creates a physical barrier to the
 movement of fish along finfish migratory pathway,” “lowers water quality to
 such an extent as to interfere with the movement of fish along finfish migratory
 pathways,” or “rais[es] turbidity levels during migration periods,” “unless
 acceptable mitigating measures” are used. Id. § 7:7-9.5(b), (c)(1). Lincoln alleges
 that ferry operations disturb fish migratory pathways by increasing turbidity
 and stirring up sediment. (Am. Compl. ¶ 176.)
       The Amended Complaint does not plausibly allege a violation of this
 Rule. It only parrots the Rule language; it does not provide any factual


 7      The National Environmental Policy Act of 1969 (“NEPA”), 42 U.S.C. §§ 4321–
 4370f, provides that federal agencies must prepare an EIS for major federal actions,
 but agencies may first or instead prepare an environmental assessment (“EA”) to
 determine whether an EIS is needed. Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752,
 757–58 (2004). It appears that the Corps and Hartz had completed an EA and
 determined that no EIS was needed, at least under NEPA. (Corps Permit at 20.) It is
 unclear whether NEPA’s and the CMZ Rules’ standards for an EIS are the same. But
 the fact that NJDEP concurred with the Corps and Hartz’s EA means that it is
 implausible that the EA document or procedure did not also satisfy the CZM Rules.


                                          16
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 17 of 28 PageID: 1616




 allegations. The Rule’s text is specific: the development activity must physically
 impede the movement of fish along a pathway, lower water quality “to such
 extent as to interfere” with such movement, or raise turbidity levels “during
 migration periods.” Id. § 7:7-9.5(b), (c)(1) (emphases added). The Rule thus
 indicates that there must be a specific, identifiable impact on particular fish
 populations at specific times. Yet the Amended Complaint only generally
 alleges that ferry activities impact fish migration—it gives no supporting facts.8
 A violation is therefore not plausibly, factually alleged. To the extent Lincoln’s
 ERA claim is based on a violation of N.J.A.C. § 7:7-9.5, it is dismissed.
              d. Marina Moorings
       Lincoln alleges that ferry activity detracts from recreational boating in
 marina mooring areas, in violation of N.J.A.C. § 7:7-9.10. (Am. Compl. ¶ 177.)
 CZM Rules provide that “[m]arina moorings are areas of water that provide
 mooring, docking and boat maneuvering room as well as access to land and
 navigational channels for five or more recreational boats.” N.J.A.C. § 7:7-
 9.10(a). The Rules further provide that “[a]ny use that would detract from
 existing or proposed recreational boating use in marina mooring areas is
 discouraged.” Id. § 7:7-9.10(c) (emphasis added).
       This claim fails because the CZM Rule does not create an enforceable
 right; it goes no farther than to “discourage” certain kinds of activity. N.J.A.C.
 § 7:7-9.10(c). “Discouraged” means that a proposed activity “is likely to be
 rejected or denied” by NJDEP when it reviews applications because it is NJDEP
 policy that such uses should be “deterred.” Id. § 7:7-1.5. NJDEP may
 nonetheless still approve the activity if it is “in the public interest” and
 “mitigating or compensating measures can be taken.” Id. Thus, CZM Rules that


 8       To be sure, the Amended Complaint attaches, though barely discusses, a report
 commissioned by Hartz on the impact of pier repairs in 2008 on fish habitats. (DE 58-
 12.) But this report does not push Lincoln over the plausibility line for two reasons.
 First, the report was only concerned with pier repairs; it does not speak to ferry
 operations or even the ferry slip in general—the basis for Lincoln’s claims. Second, the
 report finds that impacts would be minimal. (Id. at 21.)


                                           17
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 18 of 28 PageID: 1617




 “discourage” an activity do not prohibit it but instead provide guidance to
 NJDEP when reviewing applications. In re Stream Encroachment Permit, 955
 A.2d 964, 975–76 (N.J. Super. Ct. App. Div. 2008) (citing prior version). In
 other words, and to borrow from federal administrative law, this CZM Rule
 seems more like a policy statement to guide agency discretion rather than a
 regulation—and so cannot provide relief to a plaintiff. Nat’l Mining Ass’n v.
 McCarthy, 758 F.3d 243, 251–52 (D.C. Cir. 2014) (Kavanaugh, J.).
       The language is frankly precatory. Lincoln cannot base a claim on a CZM
 Rule that merely discourages an activity because it does not set forth an
 enforceable obligation. Thus, to the extent Lincoln’s ERA claim is based on a
 violation of N.J.A.C. § 7:7-9.10, it is dismissed.
              e. Endangered or Threatened Wildlife or Plant Species
                 Habitats
       CZM Rules prohibit development in habitats of endangered or threatened
 species without mitigating measures, which Lincoln alleges Hartz never did.
 (Am. Compl. ¶ 178 (citing N.J.A.C. § 7:7-9.36(a)).) CZM Rules define
 “[e]ndangered or threatened wildlife or plant species habitats” as “areas known
 to be inhabited” by “species on official Federal or State lists of endangered or
 threatened species.” N.J.A.C. § 7:7-9.36(a). One such area is the Hudson River.
 See id. § 7:7-9.36(a)(1) (noting that the areas with designated habitats are
 provided in NJDEP’s “Landscape Maps”); NJDEP, Div. of Fish & Wildlife, “New
 Jersey’s Landscape Project,”
 https://www.state.nj.us/dep/fgw/ensp/landscape/ (last visited Feb. 2, 2021)
 (link to map application showing Hudson River designation). “Development” of
 such habitat is “prohibited unless it can be demonstrated, through an
 endangered or threatened wildlife or plant species impact assessment” that the
 habitat would not be “adversely affected.” Id. § 7:7-9.36(b).
       This claim fails, again because of the Corps Permit. Because NJDEP itself
 confirmed that Hartz had complied with the CZM Rules (Corps Permit at 13), it
 is implausible that Hartz failed to comply with this Rule. To the extent



                                          18
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 19 of 28 PageID: 1618




 Lincoln’s ERA claim is based on a violation of N.J.A.C. § 7:7-9.36, it is
 dismissed.
              f. Critical Wildlife Habitat
       Lincoln alleges that CZM Rules prohibit development in critical wildlife
 habitats without mitigating measures, and Hartz never performed any such
 mitigating measures. (Am. Compl. ¶ 179 (citing N.J.A.C. § 7:7-9.37).) CZM
 Rules define “[c]ritical wildlife habitats” as “specific areas known to serve an
 essential role in maintaining wildlife.” N.J.A.C. § 7:7-9.37(a). The Rules then
 explain that only one area has been so designated and other “sites will be
 considered on a case-by-case basis.” Id. § 7:7-9.37(a)(3). The Rules provide that
 development that would “adversely affect” critical wildlife habitats is
 “discouraged” unless mitigating measures are proposed. Id. § 7:7-9.37(c).
       This claim fails for three reasons. First, the Amended Complaint does not
 allege factually that the Lincoln Harbor area qualifies as a critical wildlife
 habitat, and such a designation is not otherwise publicly available or judicially
 noticeable. Second, the Rule is only triggered if the development would
 adversely affect a critical wildlife habitat, and the Amended Complaint alleges
 no facts to that effect. Third, as in the marina moorings rule, this Rule’s use of
 “discouraged” suggests that it does not set forth a legally binding obligation.
 Thus, to the extent Lincoln’s ERA claim is based on a violation of N.J.A.C.
 § 7:7-9.37, it is dismissed.
              g. Public Trust
       Lincoln alleges that ferry traffic has damaged tidal waterways and
 shores, which are subject to public trust rights. (Am. Compl. ¶¶ 180, 184
 (citing N.J.A.C. §§ 7:7-9.48(b), 7:7-16.9).) CZM Rules state that “[p]ublic access
 to lands and waters subject to public trust rights shall be provided in
 accordance with the public access rule, N.J.A.C. 7:7-16.9.” N.J.A.C. § 7:7-
 9.48(b). The Hudson River Waterfront Area is subject to public trust rights. Id.
 § 7:7-9.46(c). However, the public access rule is one of the longest CZM Rules,
 with a plethora of provisions, yet the Amended Complaint does not identify any



                                          19
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 20 of 28 PageID: 1619




 specific provision which Hartz and NY Waterway have violated. This is needle-
 in-a-haystack pleading; fairness requires more specificity. To the extent
 Lincoln’s ERA claim is based on violations of N.J.A.C. §§ 7:7-9.48 and 7:7-16.9,
 it is dismissed.
              h. Dredging
       Lincoln alleges that ferry activity violates CZM Rules regulating dredging.
 (Am. Compl. ¶ 181 (citing N.J.A.C. §§ 7:7-12.6(e), 7:7-12.7(d)).) CZM Rules
 provide that “[p]ropwash dredging, which is the movement of sediment by
 resuspending accumulated material by scouring the bottom with boat
 propellers or specially designed equipment with propellers, is prohibited.”
 N.J.A.C. §§ 7:7-12.6(e), 7:7-12.7(d). The Amended Complaint does not plausibly
 allege that the ferry activities meet that definition. There are no factual
 allegations that the ferry’s propellers scour “the bottom” of the Hudson River,
 and it is not a reasonable or commonplace inference that commuter ferry
 propellers touch the river bottom. Thus, to the extent Lincoln’s ERA claim is
 based on violations of N.J.A.C. §§ 7:7-12.6(e) and 7:7-12.7(d), it is dismissed.
              i. Miscellaneous Uses
       Lincoln alleges that Hartz and NY Waterway never sought approval for
 “miscellaneous uses.” (Am. Compl. ¶ 182 (citing N.J.A.C. § 7:7-12.24).) CZM
 Rules provide that different types of development are subject to different use
 rules. N.J.A.C. § 7:7-15.1. The Rules provide that “[m]iscellaneous uses are
 uses of water areas not specifically . . . addressed in the use rules” and “will be
 analyzed on a case-by-case basis to ensure that adverse impacts are
 minimized.” Id. § 7:7-12.24(a), (b). Lincoln alleges that Hartz and NY Waterway
 violated the miscellaneous use rule because they never submitted their ferry
 operation plans to NJDEP for a case-by-case analysis. (Am. Compl. ¶ 182.)
       This claim fails because the miscellaneous use rule does not speak of
 any affirmative obligation on a permittee to submit information regarding a
 miscellaneous use. Rather, the Rule simply explains that NJDEP, when
 reviewing applications, will consider activities not otherwise falling into a



                                         20
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 21 of 28 PageID: 1620




 regulatory category on a case-by-case basis. The Rule does not tell a permittee
 what it can and cannot do. Thus, to the extent Lincoln’s ERA claim is based on
 a violation of N.J.A.C. § 7:7-12.24, it is dismissed.
              j. Marine Fish
       Lincoln alleges that the ferry activities violate protections for marine fish.
 (Am. Compl. ¶ 183 (citing N.J.A.C. § 7:7-16.2(b)).) CZM Rules provide that “any
 activity that would adversely impact the natural functioning of marine
 fish . . . is discouraged.” N.J.A.C. § 7:7-16.2(b). This claim fails for two reasons.
 First, the Amended Complaint largely repeats the statutory language and does
 not provide any factual allegations allowing an inference that marine fish are
 actually being harmed. Second, as explained, the use of “discouraged” does not
 create any legal obligations. Thus, to the extent Lincoln’s ERA claim is based
 on a violation of N.J.A.C. § 7:7-16.2(b), it is dismissed.
              k. Buffers
       Lincoln alleges that Hartz and NY Waterway failed to comply with rules
 regarding adjacent land uses and the need to place buffers between such uses.
 (Am. Compl. ¶ 185 (citing N.J.A.C. § 7:7-16:11).) CZM Rules provides that
 “[d]evelopment that is likely to adversely affect adjacent areas . . . is prohibited
 unless the impact is mitigated by an adequate buffer.” N.J.A.C. § 7:7-
 16:11(b)(1). “Buffers” are defined as “natural or man-made areas, structures, or
 objects that serve to separate distinct uses or areas.” Id. § 7:7-16:11(a). “The
 purpose, width, and type of the required buffer . . . shall be determined on a
 case-by-case basis.” Id. § 7:7-16:11(b)(1).
       This claim fails because the Rule suggests that NJDEP makes the
 decision as to what buffer is required during the permitting process. See id.
 § 7:7-16:11(b)(1). Hartz and NY Waterway might be liable if, for example,
 NJDEP required a buffer and they refused to implement it, but not for failing to
 come up with the requirement on their own. Thus, to the extent Lincoln’s ERA
 claim is based on a violation of N.J.A.C. § 7:7-16.11(b), it is dismissed.




                                          21
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 22 of 28 PageID: 1621




              New Jersey Boating Regulation
       Lincoln alleges a violation of N.J.A.C. § 13:82-1.7, a boating regulation.
 (Am. Compl., Count 5.) The regulation provides that “[n]o person shall operate
 a vessel in a manner where the speed and/or wake of the vessel may cause
 danger or injury to life or limb or damage to property.” N.J.A.C. § 13:82-1.7(a).
 The regulation further provides that “[a]ll vessels shall reduce speed to slow
 speed/no wake when passing . . . [a]ny marina, pier, dock, wharf or abutment
 at a distance of 200 feet or less.” Id. § 13:82-1.7(b)(1).
       This boating regulation cannot be the basis for an ERA claim. The ERA
 provides for claims based on regulations “designed to prevent or minimize
 pollution, impairment or destruction of the environment.” N.J. Stat. Ann.
 § 2A:35A-4(a). This regulation is contained in the Administrative Code’s “Law
 and Public Safety” title and a chapter called “Boating Regulations.” These
 regulations are aimed at regulating boat safety. See, e.g., N.J.A.C. §§ 13:82-1.6
 (prohibiting use of sirens), 13:82-1.15 (requiring boat operators to wear safety
 switch lanyards). There is no indication that the Department of Law and Public
 Safety, the agency responsible for these regulations, “designed” them to prevent
 environmental harms. Accordingly, they cannot be a predicate for an ERA
 claim. Thus, to the extent Lincoln’s ERA claim is based on a violation of
 N.J.A.C. § 13:82-1.7, it is dismissed.
              Magnuson-Stevens Act
       Lincoln alleges a violation of the Magnuson-Stevens Act (“MSA”). (Am.
 Compl., Count 6.) The MSA provides for a “comprehensive national fisheries
 management program” to protect the nation’s fisheries. Gen. Category Scallop
 Fishermen v. Sec’y, U.S. Dep’t of Commerce, 635 F.3d 106, 108–09 (3d Cir.
 2011). Lincoln alleges that Hartz and NY Waterway specifically violated MSA
 provisions requiring that federal agencies consult with the Secretary of
 Commerce (who implements the MSA) regarding actions “that may adversely
 affect any essential fish habitat.” 16 U.S.C. § 1855(b)(2)–(4). These are
 obligations on federal agencies, not private parties. Accordingly, the Amended



                                          22
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 23 of 28 PageID: 1622




 Complaint does not allege that Hartz and NY Waterway violated the MSA, as
 the relied-upon provision says nothing as to their legal obligations. Thus, to the
 extent Lincoln’s ERA claim is based on an MSA violation, it is dismissed.
                                        ***
       Although the complaint, in its amended form, adds a host of statutory
 and regulatory violations, none is plausible. As a result, Lincoln fails to state
 an ERA claim under section 4(a). For those reasons, Counts 4, 5, and 6 of the
 Amended Complaint are dismissed.
    D. Section 4(b)
       The Amended Complaint adds a claim (Count 7), premised on section
 4(b), that does not rely on any predicate violations. The parties dispute whether
 such a claim is cognizable.
       There is no binding authority authorizing a standalone section 4(b) claim
 with no predicate violation. The Third Circuit once touched on the issue in a
 case where New Jersey adopted, pursuant to a federal statute, an “action plan”
 for constructing a highway. Springfield Township v. Lewis, 702 F.2d 426, 452
 (3d Cir. 1983). Plaintiffs challenged that construction, relying in part on section
 4(b). Id. The court held that they could not maintain such a claim because the
 action plan provided a specific standard. Id. So Springfield at least suggests
 that when a defendant’s conduct is governing by a specific authority, a section
 4(b) claim is unavailable. But Springfield does not answer the more basic
 question whether, as here, a section 4(b) claim can be pleaded in the
 alternative where no specific standard governs the defendant’s conduct.
       In the absence of guidance from the Third Circuit and New Jersey
 Supreme Court, the Appellate Division and courts in this District have come to
 disparate conclusions. On one hand, the Appellate Division has explained that
 “[s]ection 4b allows an action for equitable relief in those circumstances where
 no specific violation of a statutory or regulatory standard can be alleged, but
 environmental harm . . . is allegedly threatened.” Patterson v. Vernon Twp.
 Council, 901 A.2d 411, 413 (N.J. Super. Ct. App. Div. 2006); see also DiLeone v.



                                         23
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 24 of 28 PageID: 1623




 Township of Mahwah, 2010 WL 770964, at *8 (N.J. Super. Ct. App. Div. Mar. 9,
 2010) (plaintiffs could still pursue ERA claim under section 4(b) after their
 expert admitted that defendants had not violated any statute). On the other
 hand are cases stating that a predicate violation is essential to any ERA claim.
 See, e.g., Super. Air Prods. Co. v. NL Indus., Inc., 522 A.2d 1025, 1032 (N.J.
 Super. Ct. App. Div. 1987) (“ERA does not itself provide any substantive cause
 of action.”); Bowen Eng’g v. Estate of Reeve, 799 F. Supp. 467, 479 (D.N.J.
 1992) (“the right of a private actor to sue under the ERA is limited” and
 requires a predicate violation).9 Thus, there is no consensus to rely on.
       Without case law squarely resolving the issue, I interpret section 4(b)
 fresh. I begin with its text, Ridgefield, 236 A.3d at 932, that provides as follows:
       Except in those instances where the conduct complained of
       constitutes a violation of a statute, regulation or ordinance which
       establishes a more specific standard for the control of pollution,
       impairment or destruction of the environment, any person may
       commence a civil action . . . for declaratory and equitable relief
       against any other person for the protection of the
       environment . . . from pollution, impairment or destruction.
 N.J. Stat. Ann. § 2A:35A-4(b). A plain-text reading indicates that in
 circumstances where a defendant may not be violating a specific predicate law
 but may nonetheless be harming the environment, the plaintiff can still bring
 an ERA claim. The question in such a case is whether the defendant is
 polluting, impairing, or destroying the environment, rather than whether the
 defendant is violating a predicate law.
       Section 7 appears to confirm this reading. See Tumpson v. Farina, 95
 A.3d 210, 219 (N.J. 2014) (“Each statutory provision must be viewed not in
 isolation but in relation to other constituent parts so that a sensible meaning
 may be given to the whole of the legislative scheme.” (quotation marks and
 citation omitted)). Section 7 provides that, in section 4(b) cases, the court “shall

 9       My own previous opinion stated that “[t]he ERA requires an underlying
 violation.” Lincoln I, 2020 WL 563634, at *5. I was speaking, however, in the context of
 a claim that was based on a predicate violation; Lincoln had not raised a standalone
 section 4(b) claim.


                                           24
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 25 of 28 PageID: 1624




 adjudicate the impact of the defendant’s conduct on the environment and on
 the interest of the public therein.” N.J. Stat. Ann. § 2A:35A-7(b). Section 7 also
 provides that the court shall not permit a defendant to continue its conduct if
 “there is a feasible and prudent alternative consistent with the reasonable
 requirements of the public health, safety and welfare.” Id. § 2A:35A-7(a). By
 providing specific standards for a section 4(b) case, which would otherwise
 perhaps be superfluous, section 7 suggests that section 4(b) provides for a
 separate action with different legal standards.10
       As further confirmation, I look to legislative history (although not, of
 course, in derogation of the statutory wording itself). Ridgefield, 236 A.3d at
 932. The New Jersey State Bar Association Committee on State Legislation
 reviewed the bill and recommended its passage, and courts have relied on the
 Committee’s report when construing the ERA. Super. Air Prods., 522 A.2d at
 1031–32; Ironbound Health Rights Advisory Comm’n v. Diamond Shamrock
 Chem. Co., 523 A.2d 250, 254–55 (N.J. Super. Ct. App. Div. 1987). The
 Committee’s report stated that “[an ERA] action may be of two kinds: (1) to
 enforce or restrain the violation of any statute, regulation or ordinance on the
 subject; and (2) for declaratory and equitable relief where no statute, regulation
 or ordinance establishes a specific standard for environmental controls.” N.J.
 State Bar Ass’n, Comm. on State Legis., Report on Assembly Bill 1245 at 1 (Apr.
 11. 1974). Thus, this report indicates that legislators understood that the ERA




 10     One contrary consideration might be fear that an amorphous standard of harm-
 to-the-environment would lead to frivolous or unmanageable lawsuits. But the
 Legislature seemed to anticipate that concern and (1) provided that the standards for
 what constituted pollution are specific, N.J. Stat. Ann. § 2A:35A-3(b), (2) granted
 courts authority to weed out frivolous lawsuits, id. § 2A:35A-4(c) and (3) allowed fee-
 shifting, id. § 2A:35A-10(a). See also N.J. State Bar Ass’n, Committee on State
 Legislation, Report on Assembly Bill 1245 at 5 (Apr. 11. 1974). That the Legislature
 anticipated and made provisions for lawsuits based on a broad standard confirms that
 section 4(b) indeed provides for a claim independent of any predicate law.


                                           25
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 26 of 28 PageID: 1625




 created two types of actions, and that the second did not require a predicate
 violation.11
        All said then, section 4(b)’s text, place in the statutory scheme, and
 legislative history show that Lincoln may maintain a separate section 4(b)
 claim. To the extent Hartz and NY Waterway move to dismiss Count 7 on the
 ground that it does not, their motion is denied.
      E. Looking Forward
        I take stock of where the foregoing analysis leaves us. Count 4, the ERA
 section 4(a) claim, is dismissed because the Amended Complaint fails to plead
 any predicate violations. Counts 5 and 6, though pleaded as separate counts,
 are dismissed for the same reason. Count 7 survives because it does not
 require any predicate violations.
        Counts 1, 2, and 3 are tort claims that rely in part on statutory
 violations. To the extent they so rely, they are dismissed. While I have not
 always opted to dismiss parts of claims, in this context I find that to do so
 would streamline the case and assist in its management. See loanDepot.com v.
 CrossCountry Mortg. Inc., 399 F. Supp. 3d 226, 235 (D.N.J. 2019) (“Courts in
 this circuit have routinely dismissed sub-theories contained within a claim
 while allowing other sub-theories to survive.”).
        I also assess where these dismissals leave us in terms of jurisdiction. See
 Guerra v. Consolidated Rail Corp., 936 F.3d 124, 131 (3d Cir. 2020) (federal
 courts have “an independent obligation to determine whether subject-matter
 jurisdiction exist[s]” at all stages (citation omitted)). The parties are not diverse
 (Am. Compl. ¶¶ 2–5), so at least one of the remaining claims must present a



 11     Additionally, while not quite legislative history, the Minnesota Court of Appeals
 explained, when interpreting the Minnesota version of ERA, that multiple states,
 including New Jersey, adopted these statutes around the same time and modeled
 them after one another. McGuire v. County of Scott, 525 N.W.2d 583, 585 (Minn. Ct.
 App. 1994). These statutes, the court continued, all provided dual causes of action,
 one for predicate-law violations and another for when no predicate-law violations
 could be found. Id.


                                            26
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 27 of 28 PageID: 1626




 federal question. Count 7 is a state-law claim. Counts 1, 2, and 3, while
 sounding in tort, are unclear as to what law they are based on, referencing
 state, federal, and maritime law. They cannot be federal-law claims because, to
 the extent they relied on federal-law violations, those theories have been
 dismissed. See Gunn v. Minton, 568 U.S. 251, 258 (2013) (explaining how state-
 law claims that raise federal issues can qualify for federal-question
 jurisdiction). Nor do they invoke federal common law.
       That leaves maritime law. Federal courts have jurisdiction over any “civil
 case of admiralty or maritime jurisdiction,” 28 U.S.C. § 1333(1), which “extends
 to and includes cases of injury or damage, to person or property, caused by a
 vessel on navigable waters, even though the injury or damage is done or
 consummated on land,” 46 U.S.C. § 30101(a). Section 30101(a) requires that
 tort claims satisfy a location and connection test. The location test requires
 that “the tort occurred on navigable water or the injury suffered on land was
 caused by a vessel on navigable water.” The connection test requires
 (1) “assess[ing] the general features of the type of incident involved to determine
 whether the incident has a potentially disruptive impact on maritime
 commerce, and (2) “determine[ing] whether the general character of the activity
 giving rise to the incident shows a substantial relationship to traditional
 maritime activity.” Matter of Christopher Columbus, LLC, 872 F.3d 130, 133–34
 (3d Cir. 2017) (quotation marks and citations omitted).
       The requirements appear satisfied. The tort here is unreasonable ferry
 activity, which occurred on the Hudson River, a navigable water. This incident
 has a potentially disruptive impact on maritime commerce because the
 frequent and substantial wakes have damaged a marina and thereby impacted
 boat-owners’ river access. Finally, ferrying is a traditional maritime activity.
 Thus, I conclude that I have jurisdiction over Counts 1, 2, and 3 as an exercise
 of maritime jurisdiction. As a result, there is at least one basis for an exercise
 supplemental jurisdiction over Count 7.




                                         27
Case 2:19-cv-12520-KM-MAH Document 82 Filed 02/05/21 Page 28 of 28 PageID: 1627




    F. Attorney’s Fees
       Finally, Hartz and NY Waterway request attorney’s fees, assuming they
 prevail on their motion to dismiss the ERA claims. (Mot. at 36–37.) See Lincoln
 I, 2020 WL 563634, at *10. I decline to award fees at this time because
 (1) Lincoln’s section 4(b) claim has not been dismissed, and (2) the dismissal of
 the section 4(a) claims are without prejudice.
 IV.   CONCLUSION
       For the reasons set forth above, the motion to dismiss is granted as to
 Counts 1, 2, and 3, to the extent those claims rely on statutory violations. The
 motion is granted as to Counts 4, 5, and 6 in their entirety. The motion is
 otherwise denied, as is the request for attorney’s fees.
       A separate order will issue.
 Dated: February 5, 2021


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                         28
